FILED
                              NOT FOR PUBLICATION                           DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LUIS MAURICIO AGUILAR MEJIA,                     No.   13-73185

               Petitioner,                       Agency No. A094-312-424

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Luis Mauricio Aguilar Mejia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The BIA did not abuse its discretion in denying Aguilar Mejia’s motion to

reopen as untimely, where the motion was filed more than six years after his final

order of removal, see 8 C.F.R. § 1003.2(c)(2), he has not demonstrated that he

warrants equitable tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d
672, 679 (9th Cir. 2011) (requiring due diligence for equitable tolling), and he

failed to present sufficient evidence of changed country conditions in El Salvador

to qualify for the regulatory exception to the filing deadline, see 8 C.F.R. §

1003.2(c)(3)(ii); see also Almaraz v. Holder, 608 F.3d 638, 640 (9th Cir. 2010)

(“[E]ven if a change in personal circumstances is sufficient to file a successive

asylum petition under [8 U.S.C.] § 1158(a)(2)(D), a change in country conditions

must still be demonstrated if the accompanying motion to reopen is untimely.”).

      In light of this disposition, we do not reach Aguilar Mejia’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     13-73185